Citation Nr: 0919668	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to 
the rating decision, denying the claims of service connection 
for lower back pain and bilateral knee pain and for an 
initial compensable rating for residuals of surgical repair 
of the left thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 2001 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In a rating decision in September 2004, the RO denied the 
claims of service connection for lower back pain and 
bilateral knee pain and assigned an initial noncompensable 
rating for residuals of surgical repair of the left thumb, 
and the  Veteran was notified of the rating decision on 
October 7, 2004.

2. In March 2005, the Veteran timely filed a notice of 
disagreement to the rating decision in September 2004 by the 
RO.

3. The RO issued a statement of the case, addressing the 
claims in the rating decision of September 2004, and mailed 
the statement of the case to Veteran at his last known 
address of record on June 6, 2005.  

4. A substantive appeal or a request for an extension to 
filing a substantive appeal was not filed within one year of 
the October 7, 2004, notice of the rating decision, or within 
60 days of the June 6, 2005, statement of the case, 
addressing the claims of service connection for lower back 
pain and bilateral knee pain and the initial noncompensable 
rating for residuals of surgical repair of the left thumb; 
and good cause is not shown for not timely filing.

5. The RO did not implicitly or explicitly waive a timely 
filing of the substantive appeal.

CONCLUSION OF LAW

The Veteran did not timely file a substantive appeal to the 
rating decision of September 2004 by the RO, denying the 
claims of service connection for lower back pain and 
bilateral knee pain and an initial compensable rating of 
residuals of surgical repair of the left thumb, and good 
cause for not timely filing is not shown, and the Board 
therefore lacks appellate jurisdiction to review the claims.  
38 U.S.C.A. § 7105(d)(3) and (5) (West 2002); 38 C.F.R. §§ 
3.109, 20.302, 20.203 (2008).

Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute as to the matter 
of timeliness of receipt of a substantive appeal.  Further, 
resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the right to appeal the ratings 
decision of September 2004.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

The notice of disagreement and substantive appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, that is, the RO.  38 C.F.R. § 20.300.

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction, here 
the RO, within one year from the date that the agency mails 
notice of the determination.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed. 38 C.F.R. § 
20.302(a).

The RO then prepares and sends to the Veteran a statement of 
the case.  A statement of the case provides a summary of the 
evidence, a summary of the applicable laws, and the 
determination and reasoning of the RO concerning the issues 
expressed in the notice of disagreement. 38 C.F.R. § 19.29.  
The RO must send the statement of the case to the Veteran's 
last address of record, 38 C.F.R. § 19.30, and the date of 
mailing is presumed to be the date of the statement of the 
case.  38 C.F.R. § 20.302(b).  

After the RO issues a statement of the case, the Veteran must 
file a substantive appeal. A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals" or correspondence containing the necessary 
information.



A substantive appeal must indicate either that all of the 
issues presented in applicable statement of the case and 
supplemental statement of the cases are being appealed or 
specify the particular issues being appealed.  It should also 
set out specific arguments related to errors of fact or law 
made by the RO in reaching the determination being appealed.  
38 C.F.R. § 20.202.  

The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302.  

Extensions of time for filing a substantive appeal may be 
granted for good cause, but must be made in writing prior to 
the expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.

Whether a notice of disagreement or a substantive appeal has 
been filed on time is an appealable issue.  38 C.F.R. §§ 
19.34, 20.101(c).  

Analysis

The question presented is whether the Veteran timely filed a 
substantive appeal or there is good cause for not timely 
filing.  

In a rating decision in September 2004, the RO denied the 
claims of service connection for lower back pain and 
bilateral knee pain and assigned an initial noncompensable 
rating for residuals of surgical repair of the left thumb, 
and the Veteran was notified of the rating decision by 
letter, dated October 7, 2004.

In March 2005, the Veteran timely filed a notice of 
disagreement to the rating decision in September 2004 by the 
RO.

The RO then issued a statement of the case, addressing the 
claims in the rating decision of September 2004, and mailed 
the statement of the case to Veteran at his last known 
address of record on June 6, 2005.    

The next correspondence from the Veteran was received on 
November 3, 2005.  In the correspondence, the Veteran 
questioned a rating decision in May 2005, increasing the 
rating for posttraumatic stress disorder, that did not 
address the claims of service connection for lower back pain 
and bilateral knee pain and the initial noncompensable rating 
for residuals of surgical repair of the left thumb.

In a letter to the Veteran, dated in November 2005, the RO 
explained that the statement of the case, dated in June 2005, 
addressed the claims and that the statement of the case 
included notice that he had to file a substantive appeal 
within 60 days from the date the statement of the case was 
mailed or within the remainder of the one-year period from 
the date of the letter, notifying him of the rating decision 
he appealed.  The Veteran was notified that because a 
substantive appeal was not received by October 7, 2005, that 
is, within one year of the notification of October 7, 2004, 
of the rating decision of September 2004, or within 60 days 
after the mailing of the statement of the case, that is, June 
6, 2005, no further action would be taken on his appeal. 

The Veteran then filed a notice of disagreement to the 
adverse determination on the timeliness question, and after 
the RO issued a statement of the case, the Veteran then 
timely perfected the appeal of the timeliness question. 

The record shows that there was no correspondence from the 
Veteran before October 7, 2005, that can be construed as a 
substantive appeal or a request for an extension of time to 
submit a substantive appeal. 

The first correspondence from the Veteran after the issuance 
of the statement of the case, addressing the claims, was 
received on November 3, 2005, beyond the remainder of the 
one-year period, ending October 7, 2005, from the date of the 
letter, October 7, 2004, notifying him of the rating decision 
he appealed and beyond the 60 days after the mailing of the 
statement of the case on June 6, 2005. 

As a substantive appeal was not timely filed, the RO properly 
closed the appeal in accordance with 38 U.S.C.A. § 7105(d)(3) 
and 38 C.F.R. §§ 19.32 and 20.302. 

On the question of whether there was good cause for not 
timely filing, under 38 C.F.R. § 3.109, time limits for 
filing may be extended on a showing of "good cause."  The 
Board construes the Veteran's communication of November 3, 
2005, as an attempt by the Veteran to seek an extension of 
time pursuant to § 3.109(b).  

Under 38 C.F.R. § 3.109(b), where an extension is requested 
after expiration of a time limit, the required action must be 
taken concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  

The Veteran's representative argues that the Veteran had 
moved as evidenced by a new address on the November 3, 2005, 
letter and that excuses the Veteran's tardiness because the 
statement of the case was sent to the wrong address.  

The argument is rebutted by the Veteran's own statement as to 
why he failed to timely file a substantive appeal. The 
Veteran, in a statement dated November 22, 2005, acknowledged 
that he received the statement of the case of June 2005, but 
he asserted that he did not see the VA Form 9, the form used 
to file a substantive appeal, in the packet sent to him.  

Because the Veteran admitted he received the statement of the 
case well before the October 7, 2005, filing deadline, any 
change in residence by the Veteran did not affect his ability 
to timely file a substantive appeal and good cause based on 
nonreceipt of the statement of the case is not shown.

As to the Veteran's statement that he overlooked the VA Form 
9 in his packet.   Based on the evidence of record, the 
"packet" sent to the Veteran in June 2005 consisted of a 
cover letter explaining the statement of the case and the 
purpose of VA Form 9. 



The cover letter to the statement of the case advised the 
Veteran to the following: 

"To complete your appeal, you must file a formal appeal. 
We have enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals, which you may use to complete your 
appeal.  We will gladly explain the form if you have 
questions....You must file your appeal with this office 
within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that you 
have appealed.  If we do not hear from you within this 
period, we will close your case.  If you need more time 
to file your appeal, you should request more time before 
the time limit for filing your appeal expires." 
(emphasis in the original).  

The Board finds that there was no reason for the Veteran to 
misunderstand the purpose of the VA Form 9.  The cover letter 
instructed the Veteran that he now had to act promptly if he 
wished to continue his appeal and to address what benefits he 
wanted, what facts within the statement of the case that he 
disagreed with, and where the Veteran believed the RO had 
erroneously applied the law.  It also advised the Veteran to 
look for the VA Form 9 to assist him in preparing his 
substantive appeal.  The cover letter told him that if the RO 
did not hear from him within the required period, the matter 
would be closed; and informed him of the requirements for 
requesting an extension of time to file his Substantive 
Appeal.  Finally, the letter invited the Veteran to call the 
RO if he still had questions about the material and what he 
should do.

The various documents in the "packet," that is, the 
statement of the case, VA Form 9, the ratings decision, and 
the cover letter are all documents VA must send to the 
Veteran to fulfill its duties to notify the Veteran of VA 
procedures and the reasoning behind its decision so that the 
Veteran can fulfill his responsibility by competently taking 
the next step by submitting a timely substantive appeal.  

In other words, by providing the packet materials, the VA 
afforded the Veteran procedural due process. 

Essentially, the Veteran asserts that he overlooked or was 
overwhelmed by the material sent by the RO.  Whether or not 
the Veteran overlooked the VA Form 9 or was overwhelmed by 
the process, the Veteran was clearly on notice that a 
substantive appeal was required.  The fact that he overlooked 
the form or was overwhelmed by the process does not establish 
good cause as the Veteran was also notified that he could 
request an extension for filing or he could call the RO for 
assistance, and there is no record that the Veteran did 
either. 

The Veteran also argues that he was in the process of 
gathering additional evidence, but the Board fails to see why 
this would prevent the Veteran from filing a substantive 
appeal. 

Finally, there is nothing in the record that the RO 
implicitly or explicitly waived the timeliness of the 
substantive appeal as the RO acted promptly in notifying the 
Veteran that a timely substantive appeal had not been filed 
and no further action would be taken on his appeal.  See 
Percy v. Shinseki, __ Vet. App. __, 2009 WL 1027537 (Vet. 
App. April 17, 2009) (If the RO does not waive the late 
substantive appeal, the Board may decline to entertain 
jurisdiction.). 

In accordance with 38 U.S.C.A. § 7105(d)(3), in the absence 
of a timely filed substantive appeal, the Board declines 
appellate jurisdiction of the claims of service connection 
for lower back pain and bilateral knee pain and the initial 
noncompensable rating for residuals of surgical repair of the 
left thumb. 

ORDER

A substantive appeal was not timely filed to a rating 
decision of September 2004 by the RO, denying the claims of 
service connection for lower back pain and bilateral knee 
pain and initial compensable rating for residuals of surgical 
repair of the left thumb, and the appeal is denied.

____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


